Citation Nr: 1423577	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and awarded a 30 percent disability rating, effective July 17, 2007.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted at the RO in September 2012.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

At the September 2012 Travel Board hearing, the Veteran suggested that his PTSD has worsened since his last VA examination.  The Board notes the Veteran's last examination for his service-connected PTSD was conducted in December 2011.  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of his PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the record indicates that the Veteran is still receiving treatment from VA for his service-connected PTSD.  The most recent records regarding treatment for PTSD are dated August 2010.  Current VA treatment records should be associated with the claims file.  38 U.S.C.A. § 5103A(b),(c) (West 2002).




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports related to treatment for PTSD since August 2010.

2.  After obtaining any additional VA treatment records, schedule the Veteran for a VA psychiatric examination to determine the present severity of his PTSD.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should discuss the occupational and social impairment caused by the PTSD and should note all relevant complaints and findings.  A Global Assessment of Functioning (GAF) score should be assigned.

3.  If benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case. The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



